GRADY L. CRAWFORD, Circuit Judge.
The appellant, Roberta S. Frisbie, was charged in the metropolitan court of Dade County, with unlawfully maintaining, in a residential zone, a hedge fence exceeding five feet in height in violation of Dade County Zoning Ordinance No. 57-19, as amended. She was convicted and sentenced to pay a fine of $25 or three days in the county jail. She appealed.
The record fails to show that the ordinance, as applied to this appellant, bears any relationship to the public safety, health, morals, esthetic values or general welfare.
This court, by this opinion, is not construing, holding or declaring the ordinance or any part or section thereof to be unreasonable, discriminatory, arbitrary or unconstitutional.
For the reason stated the judgment of conviction is reversed, the appellant is discharged, the fine, if paid, is ordered returned, and the costs of the appeal assessed against the appellee, Dade County, State of Florida.
Reversed with directions.